Title: To Thomas Jefferson from John Daly Burk, 2 February 1803
From: Burk, John Daly
To: Jefferson, Thomas


          
            Sir
            Petersburg February 2d: 1803
          
          I am employed in writing an history of Virginia. My contract is made; the subscription fills beyond my expectations and I shall doubtless receive the stipulated sum, whether the work be excellent or otherwise: but my pride and my principles instruct me that something more is expected from me; that it is my duty to make my book, as far as my opportunities will admit, correct and interesting. In the commencement of an undertaking so arduous and important, I naturally turn my eyes to you, for aid and advice: you must, Judging from the habits of your life & your particular pursuits, possess many valuable materials for such a work; and you, above all men, know how to appreciate a faithfull history of your own state. I ask, in full confidence of receiving it, the aid of your experience & information & solicit your permission to send you a copy of the work previous to its publication 
          I remain Sir With great respect your fellow Citizen 
          
            John D. Burk
          
        